 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474 American Federation of Television and Recording Artists, Portland Local (KGW Radio) and Peter Weissbach.  Cases 36ŒCBŒ1491 and 36ŒCBŒ1523 January 28,1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME On October 23, 1991, Administrative Law Judge David G. Heilbrun issued the attached decision. The General Counsel filed exceptions and a supporting brief. The Charging Party filed exceptions, a supporting brief, and a reply brief.1 The Respondent filed an answering brief. This case presents issues concerning the Respondent Local™s implementation of procedures developed by its parent national organization, the American Federation of Television and Recording Artists, to implement its obli-gations under the Supreme Court™s Beck decision.2 In Beck, the Court held that the union collected fees and dues from bargaining unit employees under its statutory grant of authority to serve as the exclusive bargaining representative, but then used some of that money for purposes wholly unrelated to the grant of authority that gave it the right to collect that money, and in ways that were antithetical to the interests of some of the workers that it was required to serve.3 The Supreme Court in Beck limited the dues and fees a union can collect from object-ing nonmember employees under a contractual union-security clause to amounts expended only on activities germane to the union™s role as collective-bargaining rep-resentative. Subsequent to the judge™s decision in this case, the Board issued its decisions in California Saw & Knife Works, 320 NLRB 224 (1995), enfd. sub nom. In-ternational Association of Machinists & Aerospace Workers v. NLRB, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. Strang v. NLRB, 325 NLRB 813 (1998), and Paperworkers Local 1033 (Weyerhaeuser Paper Co.), 320 NLRB 349 (1995), revd. on other grounds sub nom. Buzenius v. NLRB, 124 F.3d 788 (6th Cir. 1997), vacated 525 U.S. 979 (1998), resolving numerous issues that arose from the Beck decision.4  The Board has considered the decision and the record in light of the exceptions and briefs and in light of its decision in California Saw and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order only to the extent consistent with this Decision and Order.5                                                                                                                      1 The Charging Party attached as exhibits to his brief copies of four sections of the Codification of Statements on Auditing Standards pub-lished by the American Institute of Certified Public Accountants (AICPA). The Respondent moved to strike these documents because they were not introduced into evidence at the hearing. We find it ap-propriate to take official notice of these and other sections of the AICPA codification. 2 Communications Workers of America v. Beck, 487 U.S. 735 (1988). 3 Marquez v. Screen Actors Guild, Inc., 525 U.S. 33 (1998), citing Beck, 487 U.S. at 743Œ744. 4 The Board in California Saw found it appropriate to apply the duty of fair representation standard in assessing a union™s obligations under Beck. California Saw, 320 NLRB at 228Œ230.  1. The General Counsel excepts to the judge™s failure to find that the Respondent violated Section 8(b)(1)(A) by failing to inform the Charging Party of his Beck rights before his obligations under the negotiated union-security clause attached. The General Counsel further asserts that in remedying this violation the Board should extend the remedy to other similarly situated employees. We find no merit in the General Counsel™s arguments.  In California Saw and Weyerhaeuser, the Board held that a union breaches its duty of fair representation if it fails to inform unit employees of their Beck rights at the time it first seeks to obligate them to pay fees and dues under a union-security clause. Specifically, the Board held that in the initial Beck notice, the union should in-form the employees that they have the right to be or re-main nonmembers of the union, and that nonmembers have the right (1) to object to paying for union activities not germane to the union™s duties as collective-bargaining agent and to obtain a reduction in fees for such activities; (2) to be given sufficient information to enable them to intelligently decide whether to object; and (3) to be apprised of any internal union procedures for filing objections. California Saw, 320 NLRB at 233. The purpose of the initial Beck notice is to advise employees of their right, should they choose not to join the union, to limit their dues obligations in accordance with Beck.  Here, before the Respondent sought to obligate the Charging Party to pay dues and fees, the Charging Party notified the Respondent of his intention to remain a nonmember and to pay only that portion of his fees and dues associated with collective bargaining, grievance adjustment, and contract administration. Thus, it is clear that, at a time before the Respondent was legally obli-gated to inform him of his rights, the Charging Party was fully aware of his Beck rights and chose to exercise them. Further, it is clear from the record that the Respondent acknowledged the Charging Party™s objection and treated him as an objecting nonmember from the time it received his request ﬁto obtain ‚financial core™ status.ﬂ  Under these circumstances, where the Charging Party had actual knowledge of his rights under Beck, had suc-cessfully exercised his right to become an objecting nonmember, and was treated as an objecting nonmember by the Respondent from the time it received his request, it would elevate form over substance to find that the Re-spondent was thereafter obligated to inform him of the procedures associated with how to exercise his right to object. We therefore conclude, in agreement with the  5 The Charging Party and the Respondent requested oral argument. These requests are denied as the record, exceptions, and briefs ade-quately present the issues and the positions of the parties. 327 NLRB No. 97  TELEVISION ARTISTS AFTRA (KGW RADIO) 475judge, that the Respondent did not act unlawfully by fail-
ing to provide the Charging Party with initial notice of 
his 
Beck rights and that the complaint allegation to that 
effect should be dismissed. 
Further, we find without merit the General Counsel™s 
request that a remedy for the Respondent™s alleged fail-
ure to give initial 
Beck notice be provided not just to the 
Charging Party but also to 
other ﬁsimilarly situatedﬂ em-
ployees. For the reasons we have stated, we have found 
no violation in the Respondent™s failure to give 
Beck notice to the Charging Party, and the General Counsel 
has not shown that there are any other unit employees to 
whom the Respondent unlawfully failed to give 
Beck notice. Thus, the General Counsel has failed to establish 
the existence of a defined and easily identifiable class of 
employees who have been adversely affected by any al-
leged failure to give 
Beck notice, so as to warrant a class-
wide remedy.
6 In the absence of any such showing, we 
reject the General Counsel™s request. 
2. The judge found 
that the Respondent™s failure to ap-
portion the Charging Party™s initiation fees and to charge 
him initiation fees only for expenses associated with col-
lective-bargaining purposes vi
olated Section 8(b)(1)(A). There were no exceptions to this finding, and we adopt it. 
The judge, however, declin
ed to extend his recom-
mended remedy for this violation to include other simi-
larly situated nonmember employees
, in addition to the 
Charging Party
, who may have been charged full initia-
tion fees over their objection. The General Counsel ex-

cepts to the judge™s failure to extend the affirmative rem-

edy to other unnamed but sim
ilarly situated employees as 
sought in the complaint. We find no merit in this excep-

tion.  
Where the General Counsel has alleged and proven 
unlawful conduct against a defined and easily identifi-
able class of employees, the 
Board, with court approval, 
has found it appropriate to extend remedial relief to all 

members of that class, including individuals not named 
in the complaint. See, e.g., 
Grand Rapids Press
, 325 
NLRB 915 (1998) and cases c
ited therein. However, in 
this case we do not find that the General Counsel has 
established a basis for extending the remedy for the vio-
lation found to employees other than the Charging Party. 
The record discloses that the unit contained approxi-
mately 20 nonmember employees at the time of hearing. 

However, the record does not reflect that any other iden-
tifiable unit employee who filed a 
Beck objection was 
charged full initiation fees; indeed, the General Counsel 
concedes in his brief that there were no other
 Beck objec-
tors in the unit during the relevant period.
7  Since there is 
                                                          
                                                           
6 See California Saw and case cited at 254. 
7 The General Counsel suggests that this is because the 20 or so 
nonmembers in the unit who could potentially have filed 
Beck objec-tions were not notified of their 
Beck rights. However, as we have spe-
cifically noted, there is no evidentiary support for that assertion in the 
record. no evidence that the Respondent™s unlawful action af-
fected any person or class of persons other than the 
Charging Party, we agree with the judge that make-
whole relief should be limited to him. See, e.g., 
Laborers 
Local 426 (Building Contractors)
, 280 NLRB 610 fn. 2 
(1986); 
Longshoremen ILA Local 851 (West Gulf Mari-
time Association
), 194 NLRB 1027 (1972). 
3. The judge dismissed the complaint allegation con-
cerning the potential chargeab
ility of lobbying expenses 
related to conditions of employment under the Respon-

dent™s 
Beck policy based on his finding that during the 
period covered by the complaint, the Respondent had not 
incurred any lobbying expenses which it treated as 
chargeable to objectors. He 
further rejected the argument, 
renewed here by the General Counsel and the Charging 
Party, that lobbying expenses can never be properly 
chargeable to objectors whatev
er their purpose. We adopt 
the judge™s dismissal based solely on the fact that no lob-
bying expenses were charged to objectors during the pe-
riod in question. We therefore find it unnecessary to pass 
on his further finding with respect to the chargeability of 
lobbying expenses generally. 
4. The General Counsel and the Charging Party except 
to the judge™s dismissal of the complaint allegation con-
cerning the sufficiency of 
the Respondent™s accounting procedures. Specifically, the co
mplaint alleged, and they 
assert, that the expenditure information provided by the 
Respondent to the Charging Party was not sufficient to 
permit him as an objecting nonmember employee to as-
sess whether to file a challenge to his dues allocation 
because the information was not
 audited and verified by 
an independent accountant. In light of our decision in 
California Saw
, we find merit to their arguments con-
cerning verification of expenditure information provided 

to nonmember objectors and thus reverse the judge™s 
conclusion that the information provided by the Respon-
dent to objecting nonmember employees satisfied its 
legal obligations.
8 The procedures utilized by the Respondent in provid-
ing information to objecting nonmembers are fully set 
forth in the judge™s decision. Briefly, the Respondent 
provided the Charging Party with an annual report of 
 8 Neither the General Counsel nor the Charging Party assert that the 
expenditure information was deficient because the accountant who 
prepared the report was not sufficie
ntly independent. However, we note 
that Dennis Berggren, the license
d public accountant who performed 
the compilation, is associated w
ith an independent Portland area ac-
counting firm which has provided 
the Respondent with professional 
services for about a 3-year period.
 Moreover, there was no contention 
or indication in the record that he was not objective or that the tasks 
undertaken by him in creating the report were beyond his skills. See 
California Saw, 320 NLRB at 240Œ241. Thus, we find Berggren to be 

ﬁindependentﬂ within any generally accepted meaning of the word. See 
Ferriso v. NLRB, 125 F. 3d 865, 870Œ872 (D.C. Cir. 1997), denying 
enforcement of 
Electronic Workers IUE (Paramax
), 322 NLRB 1 
(1996); citing, inter alia, 
Codification of Statements on Auditing Stan-dards, Statement on Auditing Standard No. 1, Sec. 220 at 31 (AICPA 
1995). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476 final expenses for the year ending December 31, 1989. 
That annual report was prep
ared by its licensed account-
ant, Dennis Berggren. Berggren consulted a schedule of 

expenses prepared by the Respondent™s national parent 
office for guidance in determining the manner in which 
to prepare a report, as well as
 in classifying categories of 
expenditures as either charg
eable or nonchargeable. He 
also utilized financial information from the Respondent™s 

national office schedule as to the chargeability of that 
office™s expenditures to prepar
e those aspects of his re-
port involving chargeability of the portion of the Re-
spondent™s per capita dues submitted to the national of-
fice. In preparing that portion of his report concerning 
local expenditures, he used a general ledger he created 
from the Respondent™s checks and then used a computer 
to categorize the Respondent
™s annual expenditures. To 
determine salary allocation for the Respondent™s staff, 

Berggren reviewed its execut
ive director™s weekly time 
records, which contained the executive director™s detailed 
breakdown of his hours into categories of activities, 
which categories were then de
signated by Berggren as 
chargeable or nonchargeable.
 Once the salary allocation 
between chargeable and nonchargeable activities was 
determined for the Responde
nt™s executive director, it 
was applied to his parttime support person as well. 
The transmittal letter which accompanied Berggren™s 
report stated that it was a compilation of fund expenses, 

rather than an audit or review. Consistent with record 
evidence on the accounting profession™s use of that term, 
the letter explained that the ﬁcompilationﬂ was based on 

the representations of the Respondent. The record re-
flects that the difference between a ﬁcompilation,ﬂ a ﬁre-
view,ﬂ and an ﬁauditﬂ is th
e degree to which the account-
ant undertakes an independent investigation to verify the 

accuracy of the subject™s re
presentations. A compilation 
is a financial statement prepared by an accountant based 
solely on information supplied by the reported entity. In 
performing a review, an account
ant would similarly rely 
on the representations of 
the reported entity, but would 
further analyze the information for consistency and ques-
tion the reported entity™s management concerning any 
information which appeared to deviate from expected 
norms. An audit involves an accountant™s independent 
confirmation of the reliability of the financial informa-
tion contained in the financial report through such proce-
dures as gathering information from outside entities and 
testing of selected inform
ation. Although each of the 
above-described accounting services may be used in se-
lected situations, it is clear that no independent 
ﬁverifica-
tion
ﬂ of financial information 
has been accomplished by 
an accountant preparing a compilation. Thus, in accor-
dance with the standard pr
actice of accounting profes-
sionals when submitting compilations of financial infor-
mation, the transmittal lette
r accompanying Berggren™s 
report noted that the accounti
ng firm did not express an 
opinion or give any other form of assurance as to the 
representations on which the information was based. 
9 The Board in 
California Saw
 held that if an employee 
chooses to object to paying dues for activities not ger-
mane to the union™s role as bargaining agent and obtain a 
reduction in fees for such activities, the employee must 
be apprised of the percentage
 of the reduction, the basis 
for the calculation, and the right to challenge the union™s 
figures. 320 NLRB at 233. 
In ascertaining whether the 
information given objectors satisfies the union™s duty of 
fair representation, the Board assesses whether the in-
formation is sufficient to enable objectors to determine 
whether to challenge the dues-reduction calculations. Id. 
at 239. 
The Board in 
California Saw
 clearly envisioned that 
some type of verification of the information provided to 

nonmember objectors is necessary for a union to fulfill 
its obligations under the duty of fair representation to 
provide sufficient information. That section of 
California 
Saw concerning ﬁVerification of expendituresﬂ consis-
tently uses the term ﬁauditﬂ in describing the task neces-
sary in providing expenditure information to objectors. 
320 NLRB at 240Œ242. As record evidence described 
above makes clear, ﬁauditﬂ is a generally accepted term 
of art in the accounting profession. It describes a service 
performed by which an accountant undertakes an inde-

pendent verification of selected transactions within the 
major categories of financial information presented in the 
accountant™s report. The accountant then issues a report 
accompanied by an opinion le
tter certifying that, in the 
accountant™s opinion, the repo
rt presents fairly, in all 
                                                          
 9 The letter further indicated that
, because the Respondent uses a 
cash basis accounting system, rather than an accrual system, the sched-
ule was not intended to present fund expenses ﬁin conformity with 
generally accepted accounting principles.ﬂ Under a cash basis system, 
financial statements are prepared 
on the basis of cash receipts and dis-
bursements; consequently, revenue is
 recognized when received rather 
than when earned, and expenses are 
recognized when paid rather than 
when the obligation is incurred.  Accrual accounting is considered to 

provide a better indication of an entit
y™s financial performance than the 
cash basis of accounting.  For that reason, where the audited entity uses 

a cash basis accounting system, the a
uditor™s report will state that the 
financial statements do not purport 
to present the entity™s financial position and results of operations in 
conformity with generally accepted 
accounting principles.  Burton, Palmer and Kay, 
Handbook of Account-
ing and Auditing 
(1981), pp. 16Œ25, 16Œ26.  The record indicates that 
cash basis bookkeeping is used by 
many organizations, and audits can 
be prepared of cash basis financial in
formation.  In finding, infra, that 
the expenditure information provided by the Respondent to the Charg-
ing Party was not sufficiently veri
fied under the principles enunciated 
in California Saw
, we do not rely on the Respondent™s failure to use the 
accrual method of accounting.  In that
 regard, we note that the purpose 
of the financial information which 
a union is required to provide to 
Beck objectors is not to apprise the objector of the union™s financial 
position but rather to inform the objec
tor of the basis for its calculation 
of the fees it is charging to objectors.  We need not here decide the 
outcome if a cash basis accounting system were not consistently ap-
plied or were used to present an inaccurate picture of a union™s 
expenditures. 
 TELEVISION ARTISTS AFTRA (KGW RADIO) 477material respects, the financial information which was 
the subject of the audit.  
Although 
California Saw
 does not specifically define 
the meaning of ﬁaudit,ﬂ ascribing the generally accepted 
meaning of the term to the 
verification necessary for a 
union to fulfill its obligations to objecting nonmembers is 

consistent with ﬁ[t]he fundamental purpose for requiring 
an audit of union expenditures,ﬂ that is, ﬁto provide ob-
jecting nonmembers with a reliable basis for calculating 
the fees they must pay.ﬂ 320 NLRB at 242. Further, in 
reviewing the sufficiency of the verification procedure at 
issue in California Saw
, the Board held that in the NLRA 
context it is required only that ﬁ ‚the usual function of an 
auditor be performed, i.e., to determine that the expenses 
claimed were in fact made.™ﬂ
10 This definition of the 
function of an auditor required to be performed under the 
Act precisely describes the type of verification provided 
by an accountant performing an auditing of expenditures 
service. Thus, requiring an audit within the generally 
accepted meaning of the term, in which the auditor inde-
pendently verifies that the expenditures claimed were 

actually made rather than acc
epts the representations of 
the union, is consistent with the plain language, purpose, 
and intent of 
California Saw.
 We will therefore evaluate cases involving the accu-
racy of the expenditure information provided objecting 
nonmembers against this verification requirement. It is 
settled that determinations concerning whether particular 
expenditures are chargeable are legal determinations 
which are outside the expertis
e of the auditor. Thus, as 
we have stated, the function of the auditor is to verify 
that the expenditures that the union claims it made were 
in fact made for the purposes claimed, not to pass on the 
correctness of the union™s allocation of expenditures to 
the chargeable and nonchargeable categories.
11 Further, 
as has repeatedly been stated in a variety of contexts, 
absolute precision is not required, even under the more 
exacting requirements for pub
lic sector union objectors 
deriving from first amendment considerations.
12 There-fore, contrary to the urgings of the Charging Party, we do 

not conclude that any particular type of audit is mandated 

by the verification requirement under 
California Saw
.13                                                           
                                                                                             
10 California Saw at 241, quoting approvingly the Second Circuit™s 
decision in 
Price v. Auto Workers UAW
, 927 F. 2d 88, 93 (1991), cert. 
denied 502 U.S. 905 (1991), which interpreted the Supreme Court™s 
decision in Chicago Teachers Union Local 1 v. Hudson
, 475 U.S. 292 
(1986). 
11 See California Saw at 241 and cases cited therein. See also 
Price 
v. Auto Workers UAW
, 927 F.2d 88, 93 (1991), cert. denied 502 .U.S. 
905, supra. 
12 Hudson, 475 U.S. at 307 fn. 18, cited in, e.g., 
Ferriso v. NLRB
, 125 F.3d at 871.  
13 See Abrams v. Communications Workers of America
, 59 F.3d 
1373, 1381 (D.C. Cir. 1995), cited in 
Ferriso, supra, in which the D.C. 
Circuit found a procedure sufficient under the duty of fair representa-

tion by which expenditure information was recorded by employees for 

only a small percentage of their time
 and was randomly verified by an 
independent firm. See also 
Gwirtz v. Ohio Education Association
, 887 
We merely find that expenditure information provided at 
this stage of the procedure must be verified by a determi-
nation that the expenses claimed were in fact made. 
The report created by Berggren, as the judge noted, 
was accomplished in accordance with professional stan-

dards for compilations. However,
 as is clearly conceded, 
because it was not an audit it
 did not express an opinion 
or give any other form of assurance as to the representa-

tions on which the report was based. As Berggren testi-
fied, he relied solely on the representations of Pemble-

Belkin, the Respondent™s executive director, and the un-
ion in preparing the report and did not in any manner 
undertake to verify the acc
uracy of the expenditures. 
Therefore, in light of the ab
ove analysis of precedent, we 
conclude that the evidence presented establishes that the 
preparation of the Respondent™s financial report submit-
ted to the Charging Party
14 was not accomplished in a 
manner sufficient to meet the Board™s verification of 
expenditures requirement. 
15 We find here, consistent with the complaint allegation, 
that the information provided to the Charging Party was 

not verified and thus that the Respondent violated its 
duty of fair representation by not providing information 
sufficient to enable the Char
ging Party as an objector to 
 F.2d 678, 680Œ682 (1989), also cited approvingly in 
Ferriso, in which 
the Sixth Circuit found, in a public employee context, that 
Hudson did 
not mandate a union to utilize the highest level of auditing service to 
provide reliable information to nonmember objectors. 
14 The record does not reflect that
 any other identifiable unit em-
ployee filed a 
Beck
 objection and received inadequately verified infor-
mation about the Respondent™s expenditures. To the contrary, as stated 
above, the General Counsel concedes in his brief that there were no 
other 
Beck objectors during the relevant period.
 Thus, consistent with 
our remedy with respect to the initi
ation fees violation, we will limit 
our remedy for the violation found here to the Charging Party only. 
15 We note, however, that 
California Saw does not mandate that an 
audit of expenditure information be provided in every instance. 
Cali-fornia Saw held that a union may utilize a ﬁlocal presumptionﬂ in which 
no separate allocation of the union
™s expenditures is performed but 
instead it is presumed, for accounti
ng purposes, that the percentage of 
the local™s expenditures that is chargeable to objectors is at least as 
great as the percentage of its parent union™s expenditures that is charge-
able. Although no independently veri
fied information has to be pro-
vided concerning the local™s expendi
tures where the local presumption 
is utilized, there is no violation of 
the duty of fair representation be-
cause the parent organization™s major categories of expenditures, veri-

fied supporting expenditure info
rmation, and allocation between 
chargeable and nonchargeable expenditures is provided to the objec-
tors. To the extent a nonmember at the objecting stage has doubts as to 
the accuracy of the financial information on which a ﬁlocally pre-
sumedﬂ allocation of chargeable dues
 and fees is based, the objector 
may at a later stage challenge the figures used in computing the dues 
reduction, and the union bears the burden of proving that the local 
union™s expenditures are ﬁchargeab
le to the degree asserted.ﬂ Califor-nia Saw
, 320 NLRB at 242, relying on 
Price, 927 F.2d at 93. However, 
in California Saw
, the union involved did not avail itself of the local 
presumption, and the Board analyzed 
the sufficiency of the information 
provided to objectors under the ve
rification requirement set forth 
therein. Similarly, in this case, b
ecause the Respondent did not rely on 
a local presumption and instead undertook to provide information con-
cerning its expenditures, we have an
alyzed the suffic
iency of the in-formation provided under the ve
rification requirement of 
California 
Saw.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478 determine whether to challenge the Respondent™s dues-
reduction calculations. However, it was not alleged, nor 
do we find, that the proportionate share charged the ob-
jecting nonmember was improperly calculated. To the 
contrary, although not verified, the proportionate share 
assessed the Charging Party may very well be accurate.
16 In any event, although a union must give objectors suffi-
cient information to make a 
reasoned judgment whether 
to challenge the dues-reduction calculations, a union 

need not at the prechallenge stage, establish that its cal-
culations are justified. That bu
rden is created only if and 
after the objector files a cha
llenge to the union™s figures. 
See Teamsters Local 443 (Connecticut Limousine Ser-
vice)
, 324 NLRB 633, 634Œ635 (1997). Thus, although 
we will require the Respondent to provide to the Charg-
ing Party audited information or information supported 
by a local presumption to remedy the Respondent™s fail-
ure to do so, we will not at this stage require the Respon-
dent to refund any dues withheld based on the unverified 
expenditure information. If, based on the information 
received, the Charging Party determines that the dues 
charged him were improper, he may contest them in a 
challenge procedure where, as
 stated above, the Respon-dent bears the burden of proving the expenditures are 
chargeable to the degree asserted. Id., citing 
CWA Local 
9403 (Pacific Bell)
, 322 NLRB 142, 144 (1996), enfd. 
sub nom. 
Finerty v. NLRB, 113 F.3d 1288 (D.C. Cir. 
1997), cert. denied 552 U.S. 995 (1997).
17 ORDER The National Labor Relations Board orders that the 
Respondent, American Federation of Television and Re-
cording Artists, Portland Lo
cal, Portland, Oregon, its 
officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Withholding in escrow any portion of Peter Weiss-
bach™s initiation fees which was exacted from him to pay 

for nonrepresentational activities. 
(b) Providing to nonmember objectors expenditure in-
formation that is neither verified by an independent audi-

tor nor supported by a local presumption. 
(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action designed to 
effectuate the policies of the Act. 
(a) Reimburse, with interest, Peter Weissbach for any 
portion of any initiation fees paid by him after he filed 
his objection which was exacted from him for nonrepre-
sentational purposes. 
                                                          
                                                           
16 See Hohe v. Casey
, 956 F. 2d 399, 415Œ416 (2d Cir. 1992). 
17 In Member Hurtgen™s view, the challenge may be brought to the 
Board in the form of a charge and 
complaint.  Chairman Truesdale and 
Members Fox and Liebman find it unnecessary to pass on this issue as 
it is not raised in this case. 
(b) For all accounting periods covered by the com-
plaint, provide Peter Weissbach with information con-
cerning expenditures by the Re
spondent (or, in the event 
that the Respondent relies on a local presumption, ex-
penditures by its parent union) that has been verified by 
an independent auditor. If Weissbach, with reasonable 
promptness after receiving this
 information, challenges 
the dues reduction calcula
tion for any such accounting 
period, process such challenge, nunc pro tunc, as it 
would otherwise have done, in accordance with the prin-
ciples of California Saw & Knife
, 320 NLRB 224 (1995). 
(c) Within 14 days after service by the Region, post at 
its offices in Portland, Oreg
on, copies of the attached notice marked ﬁAppendix.™™
18 Copies of the notice, on 
forms provided by the Regional Director for Region 19 , 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where no
tices to members are cus-
tomarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER BRAME, dissenting. 
I did not participate in the Board™s 
California Saw
 de-cision1 or subsequent cases applying the principles ar-
ticulated in that case. I expr
ess no opinion as to the cor-
rectness of the Board™s implementation of the Supreme 
Court™s
 Beck decision2 in those cases. However, without 
endorsing the rationale of 
California Saw
, I agree with my colleagues that when a union demands that nonmem-
bers pay dues pursuant to a union-security clause, Su-
preme Court and circuit court precedent mandates that 
sufficient information be provided to objecting nonmem-
bers so that they can decide whether to challenge the 
amount of dues assessed them.
3  Accepting my col-
 18 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Board™™ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
1 California Saw & Knife Works
, 320 NLRB 224 (1995), enfd. sub 
nom. 
International Association of Machinists & Aerospace Workers v. 
NLRB, 133 F.3d 1012 (7th Cir. 1998), cert. denied sub nom. 
Strang v. 
NLRB, 525 U.S. 813 (1998). 
2 Communication Workers of America v. Beck
, 487 U.S. 735 (1988). 
3 Chicago Teachers Union Local 1 v. Hudson
, 475 U.S. 292 (1986), 
cited in, e.g., 
Ferriso v. NLRB
, 125 F.3d 865, 869 (D.C. Cir. 1997), and 
Abrams v. Communications Workers of America
, 59 F.3d 1373, 1379 
(D.C. Cir. 1995). As noted by the majority, an objector must be ap-
prised of the percentage of reduction of dues and fees and the basis for 
the calculation. California Saw
 at 233. With respect to the latter, the 
Board recognized that under the Supreme Court™s 
Hudson decision, 
adequate disclosure would include
 the major categories of expendi-
 TELEVISION ARTISTS AFTRA (KGW RADIO) 479leagues™ determination that this information must be au-
dited in order to meet the verification requirement articu-
lated in 
California Saw
, I dispute their finding that a lo-
cal exclusive collective-barg
aining representative (local 
union) may satisfy its obligation through use of the ﬁlo-

cal presumption,ﬂ in which the local union provides to 
objectors the required data by using financial information 

obtained from and pertaining to its national or interna-
tional, rather than the local 
union itself. Such a tantaliz-
ing alternative to the more exacting, individualized veri-
fication requirements set forth in the majority opinion 
subverts the principles of 
Beck
 rooted in 
Hudson
 con-
cerning an objector™s ability to knowledgeably assess 

whether he has been charged dues and fees for only those 
activities germane to the union™s role as collective-
bargaining representative. Mo
reover, it offers no safe 
haven to any local union that relies on it. 
Initially, I note that in addressing the issue of local 
presumption in this case my colleagues overreach. Here, 
the Respondent did not resort to the use of the local pre-
sumption in providing information to the objecting non-
member Charging Party. Furthe
r, nowhere in the record 
did it argue that, had it done so, it would have fulfilled its 
obligation to provide sufficient information. To the con-

trary, the Respondent here undertook to provide detailed 
information to the Charging Party concerning its own 
expenditures. The majority nevertheless determined that 
the Respondent had not fulfilled its responsibilities under
 California Saw
 because, albeit detailed, this information 
was not verified by an independent audit of expenditures. 
However, although not raised by any party to this pro-
ceeding, my colleagues take it upon themselves to find 
that the Respondent had an alternative available, i.e., the 
use of the local presumption, which would allow it to 
fulfill its obligation to provide sufficient information 
while providing virtually no information whatsoever 
concerning its own expenditures. Moreover, the majority 
gives the Respondent another chance to avail itself of the 
local presumption in ordering that the Respondent rem-
edy its failure to provide sufficient information by pro-
viding either audited information or information sup-
ported by a local presumption. In sum, in this context, I 
conclude that my colleagues have reached well beyond 
the facts of this case, the reco
rd, and the issues raised to 
provide the Respondent with an
 escape from the verifica-
tion rule that they themselves have imposed.  
More fundamentally, however, the majority™s proposal 
does not in any manner comport with the fundamental 
purpose underlying 
Beck and Hudson
™s disclosure re-
quirements. The majority af
firms that the fundamental 
purpose for making the disclosure is to furnish an objec-

tor with a reliable basis for calculating the fees he must 
pay sufficient to enable him to
 decide whether he wishes 
                                                                                            
  objective. 
                                                          
tures, as well as verification by an independent auditor. 
California Saw at fn. 83, quoting 
Hudson, supra, 292 fn. 18. 
to contest his assessed fees. In furtherance of this pur-

pose, the majority has determined that the local union 
must provide verified information assuring a nonmember 
objector that ﬁthe expenses 
claimed were in fact made.ﬂ
4 Yet, at the same time, the majority allows a local union 
to fulfill its obligation by providing 
no information at all 
concerning its actual expenditures.  
Specifically, the majority™s footnote 15 suggests that a 
local union may take the audited financial statement of 
its national or international, which is not the exclusive 

representative, and use the national or international™s 
allocation between chargeable and nonchargeable expen-
ditures as its own. In doing so, the majority is apparently 
assuming, without any support, that a local union™s ex-
penditures mirror those of its national or international, 
both typically and for each sp
ecific year. Alternatively, the majority is finding that local unions may use their 

national or international™s allocation figures without re-
gard to either whether there is any rational basis for as-
suming the national or international™s allocation mirrors 
that of the local union, or th
e fact that the local and the 
national or international serve different roles in the union 
structure and typically perform quite dissimilar func-
tions. In any event, a local union™s adoption of its na-
tional or international™s allocation as its own provides no 
information at all to the no
nmember objector concerning 
the local union™s allocation.  
Further, concerning the expenditures themselves, the 
majority™s endorsement of th
e use of the local presump-
tion fails to recognize that, under 
California Saw
 and the 
majority decision here, the objector is entitled to verifica-

tion ﬁ
to determine that the expenses claimed were in fact 
made 
(emphasis added).ﬂ
5 Use of the local presumption 
would allow local unions to meet their obligation to pro-
vide objectors with verified information in order for the 

objectors to determine whethe
r to challenge a local un-
ion™s assessment without providing one shred of 
information concerning whether the local union in fact 
made any expenditures. If th
e stated purpose of the provision of information at this stage is to give an 

objector sufficient information to make an informed 
decision as to whether to challenge his assessment, the 
majority™s alternative of local presumption falls woefully 
short of this stated
Finally, as the majority acknowledges, should the ob-
jector decide to challenge the local union™s assessment, 
the local union must bear the 
burden of establishing that 
its actual expenditures were chargeable to the extent as-
serted. The majority would have us believe that this 
makes the use of the local presumption benign because, 
if there are any problems with the locally presumed in-
formation, it would be remedied at the challenge stage 
 4 This requirement, set forth in 
California Saw
 at 241, ultimately de-
rives from 
Chicago Teachers Union Local 1 v. Hudson
, 475 U.S. 292 
(1986). 
5 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480 when the local union must pr
ove both the fact and the 
allocation of its expenditures. Such proof must be pre-
ceded by an independent examination of the local un-
ion™s books and records at leas
t as extensive as an audit, 
so this deferral of proof to the challenge stage merely 
postpones what may become inevitable under the major-
ity™s scenario. Faced with 
virtually no information con-cerning a local union™s expenditures, an objecting non-
member would have no recourse short of challenging the 
ﬁlocally presumedﬂ figures in
 order to get the informa-
tion to which he was entitled concerning the local un-
ion™s actual allocation and expenditures. Thus, objectors 
would inevitably become challengers, and local unions 
which saved the cost of providing verified figures to ob-
jectors must provide this veri
fied information at the chal-
lenge stage. Any significant deviation between the actual 
and presumed allocation and expenditures would fuel the 
objectors™ mistrust of thei
r representative and produce 
more challenges. To the exte
nt the locally presumed in-
formation overstated the lo
cal union™s chargeable ex-
penses, the antecedent notic
e would likewise be inade-
quate to serve its purpose and would put the local union 
back to where it was at the 
objection stageŠobligated to 
provide required information concerning its own expen-
ditures so objecting nonmembers could decide whether 
to file challenges. This certainly cannot be what the Su-
preme Court intended in 
Beck and Hudson
.       
 APPENDIX 
NOTICE TO MEMBERS 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT withhold in escrow any portion of the 
initiation fees paid by Peter Weissbach which was ex-
acted from him to pay for nonrepresentational activities. 
WE WILL NOT provide to nonmember objectors ex-
penditure information that is neither verified by an inde-

pendent auditor nor supported by a local presumption.  
WE WILL NOT in any like or related manner restrain 
or coerce you in the exercise of the rights guaranteed you 

by Section 7 of the Act. 
WE WILL reimburse, with interest, Peter Weissbach 
for that portion of his initiation fees which was exacted 

from him for nonrepresentational activities. 
WE WILL provide Peter Weissbach with information 
concerning our expenditures (or, in the event that we rely 

on a local presumption, expenditures by our parent un-
ion) that has been verified by an independent auditor. 
 AMERICAN FEDERATION OF 

TELEVISION AND RECORDING ARTISTS, 
PORTLAND LOCAL 
 Dale B. Cubbison
, Esq. for the General Counsel
. Gene Mechanic and Susan Dobrof, of Portland, Oregon
, for the Respondent. Steven J. Nemirow, 
of Portland, Oregon
, for the Charging 
Party. 
DECISION STATEMENT OF THE CASE 
DAVID G. HEILBRUN, Admini
strative Law Judge. These 
cases were tried at Portland, Oregon on December 13, 1990. 
The charges were filed by Peter Weissbach on October 23, 
1989, and February 21, 1990,  and the consolidated complaint 
was issued on July 12, 1990. The primary issue is whether 
American Federation of Television and Recording Artists, Port-
land Local, the Respondent, failed
 to accord lawful rights of 
financial core membership in violation of Section 8(b)(1)(A) of 
the National Labor Relations Act. 
On the entire record, including my observation of the de-
meanor of witnesses, and after consideration of oral argument made by the General Counsel befo
re the hearing closed and the 
authorized posthearing brief filed by Respondent,
1 I make the following FINDINGS OF FACT  
I. JURISDICTION This case associates to KGW Radio, an Oregon corporation 
engaged at Portland in the business of radio broadcasting. Over 
representative and material 12-
month periods KGW Radio has 
had gross revenue in excess of $500,000, while purchasing and 
receiving goods and materials valued in excess of $50,000 at its Portland, Oregon facilities dire
ctly from sources outside Ore-
gon, or from suppliers within th
e State which in turn obtained 
them directly from outside Oregon. 
On these admitted facts I find that KGW Radio is an em-
ployer engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act, and as is further admitted, that 
Respondent is a labor organizati
on within the meaning of Sec-
tion 2(5). Such circumstances establish jurisdiction over Re-
spondent for purposes of this proceeding under the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Case Context On June 29, 1988, the United States Supreme Court issued 
its decision in Communications Workers v. Beck
, 487 U.S. 735 (1988). Drawing on analogous precedents as directly applicable 
to this case, 
Beck
 held that agency fees paid pursuant to a un-
ion-security agreement may not be expended over the non-
member payer™s objection about activities of the labor 
organization that are unrelated to collective bargaining, contract 
administration, or grievance adjustmen
t.                                                           
Respondent is a local affiliat
e of American Federation of 
Television and Recording Artists (AFTRA), which is headquar-
 1 Respondent filed supplemental 
and second supplemental posthear-
ing briefs on April 1 and May 1, respectively. Such filings without a 
validating order are not authorized by the Board™s Rules and Regula-
tions; however I do not see any prejudice arising from these irregulari-

ties and do no more than record this observation. 
 TELEVISION ARTISTS AFTRA (KGW RADIO) 481tered in New York City. It pres
ently represents approximately 
350 members covered by collective-bargaining agreements 
with Portland area radio and tele
vision stations. The servicing 
of these agreements, and fulfillment of larger functions such as 
enforcing AFTRA broadcasting c
odes, organizing activity and 
general administration, is performed by full-time Executive 

Director Stuart Pemble-Belkin. He
 is assisted in his functioning 
by part-time employee Loraine Heuer, an office clerical and 
secretary whose weekly schedule can fluctuate as workload and 
budgetary factors dictate. The lo
cal typically has annual dues 
income of about $100,000. 
Following the Beck
 decision AFTRA established a national 
policy regarding dues objections, which developed definitions 
of ﬁchargeableﬂ employment related expenditures and ﬁnon-
chargeableﬂ expenditures. This written policy included a notifi-
cation of rights to nonmember due
s payers, creation of audit 
and accounting procedures, an en
titlement of nonmembers to 
make objections, a basis for calculating reduced dues owed by 
objectors, and a dispute resolution procedure in terms of dollar amounts found to be involved. A 
separate and detailed audit protocol associated to this national policy exemplified (1) 
chargeable collective-bargaining
 (and related) types of activi-
ties and expenditures; (2) nonchargeable institutional or ideo-

logical matters; and (3) ﬁmixed activitiesﬂ which might or 
might not in whole or in part be chargeable under 
Beck.
 This final group of mixed activities included lobbying, which 
AFTRA defined as ﬁdesigned to
 improve employee terms and 
conditions of employment.ﬂ This 
protocol also created various 
forms for use by affiliated locals in the application of Beck to 
their activities, in express cont
emplation of audited summaries. 
Peter Weissbach was employed as a talk show host by KGW 
Radio on August 21, 1989. Responde
nt was then party to a 3-
year collective-bargaining agreement with KGW Radio which 

was effective until July 1, 1991. The bargaining unit for which 
Respondent was exclusive repres
entative included Weissbach™s 
occupation, and a union-security 
clause with standard phraseol-
ogy required that he become and remain a union member in 

good standing by the 30th day of his employment. Over the 
course of several months foll
owing this Weissbach and Re-
spondent exchanged correspondence 
concerning his desire, as 
stated in an originating letter
 dated September 7, 1989, to pay 
union dues only in proportion to Respondent's 
Beck
-sanctioned services. The upshot of this correspondence, and actions taken 
between the parties as dealings extending into early 1990, was 
that Weissbach was provided an 
annual schedule of final ex-
penses for a year ending Dece
mber 31, 1989. Soon thereafter 
he made a two-part payment of financial core dues, covering a 
time period commencing generally 
with the end of his grace 
period under the union-security clause following employment 
and the end of a dues year late
r in 1990. A separately assessed 
and paid initiation fee of $350 has been retained
 by Respondent 
in an escrow account. 
Accounting Matters 
1. National office The most recent accounting report entered into evidence re-
specting AFTRA was a schedule 
of fund expenses allocated 
between chargeable and nonchargeable character for the 6-

month period ending April 30, 1989. As performed by New 
York City CPA firm, Weber Li
pshie & Co., this schedule of
 more than $82 million in total AFTRA outlays resulted in a 
tabulation of 85.37 percent as chargeable expenses and
 14.63 percent as nonchargeable. Several notes were appended to the 

schedule. The first was a one-p
age summary of ﬁsignificant 
accounting policiesﬂ which descri
bed the handling of deprecia-
tion and amortization, certain specific subjects such as treat-
ment of income taxes, severanc
e pay and leases, plus comment 
on AFTRA™s fundamental cash basis of accounting. 
A second note to the schedule set forth definitions that had 
guided the audit. As appearing 
verbatim in the schedule these 
read:  Chargeable expenses are those incurred by [AFTRA] that re-

late to expenditures for those activities undertaken by 
[AFTRA] to advance the employment-related interest of the 
employees it represents. These ﬁchargeableﬂ expenditures in-
clude, but are not limited to the following expenses related to 
negotiations with employers; enforcing collective bargaining 
agreements; informal meetings with employer representatives; 
member and staff committee meetings concerned with matters 
relating to employment practices and/or collective bargaining 
provisions; discussions of work
-related issues with employ-
ers; handling employees™ work-related problems through 
grievance and arbitration procedures, administrative agencies 
or informal meetings; lobbying with respect to matters related 
to conditions of employment; union administration and litiga-
tion relating to any of the above. 
 Nonchargeable expenses are those expenditures which are 
spent for: Community services; lobbying which benefits rep-
resented employees as citizens rather than as workers;
 cost of 
affiliations with non-AFTRA or
ganizations; support of politi-
cal candidates who are favorably 
disposed to interest of repre-
sented employees; recruitment or members to the union; 
members-only benefits. 
 The third note to the schedule briefly described the ﬁsignifi-
cant factors and assumptionsﬂ used in the allocating between 
chargeable and nonchargeable expenses. Here 14 categories of 
AFTRA outlays were covered 
which spanned subjects, or 
groupings of subjects, from the largest at ﬁsalaries, payroll 
taxes and employee benefit programsﬂ of nearly $1 million to a 
final and relatively insignifica
nt $2736 for interest. Illustra-tively the salaries, etc. category was allocated based on time as 
spent by personnel, with the compensation paid to ﬁassistants 
and clerical personnelﬂ of AFTR
A allocated in the same per-
centage as their supervisors. Each of the remaining thirteen 
subjects had comment relating it to 
Beck
 principles. 
The transmittal letter dated June 20, 1989, which accompa-
nied this schedule advised AF
TRA that the audited schedule 
was produced ﬁin accordance with generally accepted 
account-
ing standards,ﬂ however this was not 
to be taken as meaning 
that it presented fund expenses 
ﬁin conformity with generally 
accepted 
accounting principles
ﬂ because of the client™s cash 
basis of operating (emphasis a
dded). Doug Philips, a managing 
partner of Weber Lipshie, testif
ied that the schedule and alloca-
tion of fund expenses provided to AFTRA was done as an ﬁau-
dit,ﬂ because this was the same ﬁl
evel of accountant™s report as 
represented by its basic financial statements. 
2. Portland local 
Dennis Berggren is a licensed accountant with the Portland 
area firm of Henness & Berggren, and has provided profes-
sional accounting work to Respondent for about 3 years. 
Berggren™s usual services have
 been the organization™s year-
end financial report, its LM-2 fo
r the U.S. Department of La-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482 bor, and a ﬁ990ﬂ for the Internal
 Revenue Service. His account-
ing work for Respondent expanded in mid-1989, when he pre-
pared for the first time a ﬁcore reportﬂ covering the 6 months 
ending June 30, 1989. 
Berggren testified that he initially consulted material from 
the National AFTRA office on the way of preparing a core 
report, and then also referred to the recently produced schedule 
of Weber Lipshie. This gave 
him the 85 plus percent/14 plus 
percent allocation for per capita AFTRA remittancing, plus 
guidance on classifying other cate
gories of expenditure as be-
tween chargeable and nonchargeable. 
As Weber Lipshie had done Berggren appended a series of 
notes to his first core report for Respondent. Each of his three 

notes correspond as to heading with Weber Lipshie™s. However 
except for note two they were more limited in scope. The sum-
mary of significant accounting policies only treated income 
taxes, Respondent™s cash basis 
of accounting and depreciation, 
while note three as significant fa
ctors and assumptions used in 
the allocation set forth only nine 
items. The statement of defini-
tions under note two was identical to its counterpart for the 
National AFTRA schedule. 
Berggren subsequently prepared a core report for calendar 
year 1989. He testified that this was preceded by his accoun-
tancy function of creating a general ledger from all checks is-
sued, and obtaining computer generated categories for all of 
Respondent™s annual expenditures. After a further banking 
reconciliation the full 1989 core report was compiled in much 
the same format as before. Berggren determined the principal 
item of salary allocation from weekly time records prepared by 
Pemble-Belkin. In these charge
able versus nonchargeable time 
was segregated, including instance 
by instance labeling of spo-
radic ﬁotherﬂ activities as a workweek breakdown by hours. 
Here a 94.4-percent portion resulted, and this same percentage 
was applied to the 
salary of Heuer to establish the allocation 
pertinent to her work as Respondent™s sole clerical employee. 

The total of all 20 expense categories in this year end core re-

port showed chargeable expenses as 88.37 percent of Respon-dent™s overall function. The transmittal of this core report for 
1989 was made by letter dated 
May 31, 1990, in which Even-
ness & Berggren expressly advise
d that their work did not con-stitute an audit nor an opinion or assurance regarding the finan-
cial representations of manageme
nt. Further, they stated that 
the schedule so transmitted was not intended to present fund 

expenses in conformity with
 generally accepted accounting 
principles, by reason of Responde
nt operating essentially ﬁon a 
cash receipts and disbursements basis.ﬂ 
Having examined this full year core report, and a related 
compilation report covering Re
spondent™s revenue, expense, and fund balance change for calendar year 1989, Philips testi-
fied that Berggren™s work was reasonably done. Philips held 
such opinion because the unverified data provided Berggren by 
Respondent resulted in the same accounting ﬁlevelﬂ as tradi-
tionally used for the Portland Local™s basic and recurring finan-
cial reports, and those of a 
governmentally re
quired nature. 
Issues 
As framed by the consolidated complaint there are three spe-
cific issues involved in the case. While Weissbach alone is the 
Charging Party these substantive issues are claimedly of gen-
eral application to ﬁother 
objectors . . . other nonmem-
bers . . . and financial core members.ﬂ 
The first issue is a three-part
 proposition of whether Respon-
dent failed in a Beck
-mandated duty to institute proper proce-
dures for dues objectors, failed to provide notification of the 

right to so object, and failed 
to establish a procedure whereby 
allocations and calculati
ons could be challenged. 
The second issue is whether lobbying expenditures, or the 
potential for lobbying expenditures, may be chargeable or po-
tentially chargeable to the dues 
of an objecting financial core 
member. 
The third issue is whether the allocation information fur-
nished to an objecting financial 
core member need be audited, 
and thus independently verified, 
by an accounting firm in con-
formity with generally acce
pted accounting principles. 
Discussion 
The Beck 
case followed a grant of certiorari, made expressly 
to resolve decisional conflicts be
tween the circuits on ﬁthe im-
portant questionﬂ involved. In then rendering its decision the 
court first disposed of points 
regarding NLRA preemption, the 
authority of federal courts to rule in dues-objection cases on 
grounds of the judicially created
 fair representation duty, and 
the extent, if at all, that First Amendment rights might success-

fully be invoked. 
Drawing from only one small part
 of the court™s total analy-
sis regarding jurisdictional que
stions, it was clearly enough 
held that federal courts may pass, notwithstanding 
San Diego Building Trades Counsel v. Garmon
, 359 U.S. 236 (1959), on a 
dues-objection claim grounded in Section 8(a)(3) where that 
statutory provision of the NLRA emerges as a collateral issue 
to the independent basis for reli
ef. Having thus qualified NLRA 
precepts as part of its rationale, the court revisited 
Machinists v. 
Street
, 367 U.S. 740 (1961), and Ellis v. Railway Clerks
, 466 
U.S. 435 (1984), concluding in the process that similarities 

between Section 2, Eleventh of the Railway Labor Act and 
Section 8(a)(3) itself revealed 
a congressional intent that the 
same meaning was to be taken from these comparative provi-
sions of the two statutes. The 
Beck
 opinion also analyzed legis-
lative history on, the matter of
 compulsory unionism and the 
related ﬁfree riderﬂ issue as a traditional component of volun-
tary unionism in a narrow and, for purposes of this case, most 
applicable sense. The Court cast its question as whether finan-
cial core members are required by their obligatory payment of 

dues to support union activities beyond those germane to col-
lective-bargaining, contract ad
ministration, and grievance ad-
justment; saying in terse answer to this question that they need 
not. In a conclusionary passage of 
Beck
™s majority opinion, the 
Court viewed Section 8(a)(3) as
 authorizing only the exemption 
of fees and dues necessary to ﬁp
erforming the duties of an ex-
clusive representative of the employees in dealing with the 
employer on labor-management issues.ﬂ 
Beck
 at 762Œ763. 
The statutory provision on which the General Counsel 
grounds the consolidated complain
t here is Section 8(b)(1)(A). 
While Section 8(b)(1)(A) does not
 have express treatment in 
Beck
, it was not merely the emer
gence of the collateral unfair 
labor practice issue but also that
 the appealing union was seek-
ing to defend themselves on NLRA grounds that influenced the 
Court™s holding. Specifically th
e Court found Federal jurisdic-
tion to decide an interpretiv
e question under Section 8(a)(3) 
because of the actionable duty of fair representation claim un-

derlying the 
Beck 
proceedings. This interplay is sufficient to 
look to Beck,
 and the authorities relating thereto, for clues 
 TELEVISION ARTISTS AFTRA (KGW RADIO) 483about how issues relating to activities of this small, modestly 
budgeted local union fits into the large picture. 
The clues are sparse at best. As an instance of non-Board 
litigation 
Beck
 is grandiose in sweep and light in details of ap-plication. My one point of departure is reference to ﬁlabor man-
agement issues,ﬂ this seemingly a broader notion than ﬁcollec-
tive bargainingﬂ as coupled w
ith contract administration 
grounded in negotiated language 
and grievance adjustment, a 
phenomenon of workplace dispute resolution even narrower in 
its operation. I also observe that in the first of two underlying 
decisions by the Court of Appeals,
 Fourth Circuit, a disallowed 

category of expenditure was ﬁlobbying effortsﬂ on behalf, for 
instance, of the Panama Ca
nal Treaty and Equal Rights 
Amendment; this category having been classified by the union 

as ﬁlabor legislation.ﬂ 
Beck v. Communications Workers of 
America (C.W.A.),
 776 F.2d 1187, 1210Œ1211 (1985). 
From a separate source, and not
withstanding that it appears 
in a dissent, I note the scenario drawn by Justice Whittaker in 
Street
, supra at 780, wherein imagined dues remittance and 
objector configurations could lead
 to ﬁonerous and impracticalﬂ 
remedies stemming from ﬁproblemsﬂ of accounting and proof. 
In a case of comparable vintage to 
Street, involving too the 
same railroad industry, a Supreme Court opinion in another 
dues objection case noted that ﬁ[
a]bsolute precision in the cal-
culation of such proportion is not, of course, to be expected or 

required; we are mindful of 
the difficult accounting problems 
that may arise.ﬂ 
Railway Clerks v. Allen
, 373 U.S. 113, 122 
(1963). In still another dues protest case the 
Allen
 decision has 
recently been cited with approval as a longstanding precedent 

under the Railway Labor Act for the proposition that unions 
may not force nonmembers to 
support ideological or political 
causes. 
Dean v. Transworld Airlines
, 924 F.2d 805 (9th Cir. 
1991). Additionally 
Service Employees Local 535 (North Bay 
Center), 287 NLRB 1223 (1988) is noted, a case where the 
Board adopted an administrativ
e law judge decision rendered 
prior to, and with stated awareness of, the Supreme Court™s 
pending decision in 
Beck
 pursuant to its grant of certiorari. The 
pointed commentary in 
Service Employees Local 535
 was that restriction of agency fee amounts 
existed at that point in time 
only ﬁunder the RLA and in the public employment sector,ﬂ a 
proposition for which 
Allen
 was specifically cited. 
To the extent dues-objection issues have appeared in public 
employment areas a lead case is 
Chicano Teachers Union v. Hudson, 475 U.S. 292 (1986). The opinion in Hudson
 drew its theoretical basis from 
Abood v. Detroit Board of Education, 431 U.S. 209 (1977), a case holding that nonunion employees 
of the public sector have a constitutional right to prevent a un-
ion from spending part of their re
quired service fees in contri-
bution to political candidates and political views unrelated to 
collective bargaining. From this 
point of departure the Court in 
Hudson dealt with the legal adequacy
 of procedures established 
in that public employment setti
ng for objecting teachers to pro-test the handling of their dues. 
Hudson held that a valid proce-
dure must minimize risk that dues might temporarily be used 
for impermissible purposes, that objectors have a clear state-
ment of the basis for their proportionate share of collective-

bargaining costs, and that disput
es be amenable to prompt and 
fair resolution. In a sufficient sense of the word these proce-

dural safeguards of 
Hudson are what paragraph 9(a) of the con-
solidated complaint alleges to be as one component of Respon-

dent™s overall failure to meet a duty of fair representation. 
Respecting methods and standards of accounting an issue 
found as part of the allegations contained in paragraph 9(b) of 
the consolidated complaint, both parties cite 
Gwirtz v. Ohio Education Association
, 887 F.2d 678 (6th Cir. 1989); 
Andrews v. Education Association of Cheshire
, 829 F.2d 335 (2d Cir. 
1987); and Dashiell v. Montgomery County
, 134 LRRM 2242 
(1990).2 On the basis of these cases the verification process was 
characterized again as not requ
iring ﬁabsolute precision,ﬂ and 
the task of classifying expenditures as chargeable and non-
chargeable was imposed on the union itself and not the authen-
ticating accountant. Andrews further specifically held that the 
Hudson case should not be read to require that a union proce-

dure for dues objections should not be constitutionally infirm 
simply because of not according the ﬁleast restrictive process 
imaginableﬂ for mounting protest. 
Against this decisional background two major points should 
be noted. First, this is not a public employee sector case, and 
second, this proceeding arises under the Board™s statutory juris-
diction to prevent unfair labor practices as contrasted with Fed-
eral Court litigation where powers and considerations of the 
forum are so much broader. In this sense I find no defect in 
Respondent™s dues protest procedure developed as it was in 
compliance with the voluntary policy devised by National 

AFTRA in late 1988.3  The key definitions of chargeable versus 
nonchargeable are plainly tied to
 the respective phenomena of 
collective bargaining, or unrelated activity respectively. The 
forms and instructions show a sincerity of purpose in fulfilling 
fair proportioning, and the key factors of time breakdown as to 
Pemble-Belkin™s actual work 
are well documented and devoid 
of any claimed inaccuracy. The challenge procedure, even as-

suming its application in private sector employment, suffi-
ciently establishes a basis to effectively object, particularly 
inasmuch as the respected American Arbitration Association is 
used in the resolution of challe
nges. Notably that organization 
has already established formal 
Rules for Impartial Determina-
tion of Union Fees, a valuable codification in dispute resolu-tion, and comparable to the or
ganization™s existing rules in 
other areas where it has traditionally functioned. 
In the last analysis the question is whether a traditional stan-
dard of accounting practices must apply in the typical 
Beck
 situation. When deciding 
Industrial Security Services
, 289 
NLRB 459 (1988), the Board held an EAJA applicant to such a 

standard, for purposes of determining eligibility relative to net 
worth. This rationale
, applicable for statutory and technical 
reasons, is in stark contrast to the 
Beck
-type disclosures that 
could conceivably arise in many
 thousands of individual situa-
tions among the nationa
lly spread, unionized work force. A 
dissenting member simply found 
such a holding too strict and 
ﬁinconsistent with the intent of Congress,ﬂ however more sig-nificantly the Board majority e
xpressed its intention not to be ﬁharsh,ﬂ and held open that only ﬁaccurate and properly authen-

ticatedﬂ financial data was the real standard in satisfying a bur-
den of proof. Taking this thinking into account, and the 
Allen
                                                           
 2 This decision by a Federal District Court was affirmed at 925 F.2d 
750 (4th Cir. 1991). 
3 Respondent contends in its brief 
that the General Counsel failed to 
prove nonreceipt of the AFTRA policy as 
set forth in the fall issue of its 
national magazine. On the contrary 
Pemble-Belkin conceded that the 
magazine would not have been furnished to Weissbach during the first 
30 days of his employment, a period 
within which his initiating protest 
was made. I see no further significan
ce to this point other than to cor-
rect Respondent™s inaccurate claim. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484 observation against requiring ﬁabso
lute precision,ﬂ I conclude 
that not only were Respondent™s 
Beck
-responsive policies and 
procedures appropriate compliance with the law, but that the 
compilation accounting report was sufficient to meet policy 
objectives of the law. 
As to lobbying expenses the issue is moot in the first in-
stance. However beyond that, 
Respondent has anticipated a 
mixed feature to the generic subject of lobbying by labor or-

ganizations, and for this reason is geared to set forth a break-
down of lobbying expenses should they occur. The case law 
plainly and predictably excludes ideological and political 
causes from what financial core members can be required to 
support; however, there remain areas in which lobbying efforts 
could have a clear and direct re
lationship to a represented bar-
gaining unit. This is most evident with regard to minimum 

wage increase legislation, as
 done from time to time under the Fair labor Standards Act. Here any increase in legally required 

minimum compensation has the indirect result of lifting the 
absolute wage floor of a bargai
ning unit, and at least narrowing 
any gap between what is legally
 required and what is being 
sought through collective bargaining. 
The General Counsel amended 
out the word ﬁnonrepresenta-
tionalﬂ from paragraph 9(b)(i) of
 the consolidated complaint, 
and thus harmonized its contenti
on that lobbying expenditures 
by their very nature were nonchargeable and improper under 
Beck.
 Because of the mootness invol
ved, but more importantly 
because in my view a lobbying expense could relate to ﬁlabor-

management issuesﬂ affecting a ba
rgaining unit, I conclude that 
no violation has occurred in 
terms of this subject. 
A further issue concerns the manner of Berggren™s account-
ing services. He was not asked, 
the cases do not require, and his profession does not equip him to apportion the outlays of his 
client between matters fitting either the chargeable or non-
chargeable definitions he inhe
rited from National AFTRA. The 
disclaimer of having ﬁaudit[ed]ﬂ
 Respondent for its allocations 

is but an instance of how the hi
ghest level of accountancy is not 
required. It must be remembered
 here that, as Berggren and 
Philips both effectively testified, even an accountant™s compila-

tion is not done without the ac
ceptance of a reasonable degree 
of awareness and diligence with respect to accuracy. The 
American Institute of Certifie
d Public Accountants (AICPA) 
maintains ﬁcompilation and review
 standardsﬂ under which the 
responsibility of an accountant is judged when ﬁassociated with 
financial statements that are not audited.ﬂ These are specifically 
intended to apply in situations where the accountant merely 
assists in the client™s preparation of financial statements, ﬁwith-
out giving any assistance about them (i.e., compilation ser-
vices).ﬂ Arens and Loebbecke, ﬁAuditing; An Integrated Ap-
proach,ﬂ 2d Edition (1980) Prentice-Hall, Inc. I also note 
Tama Meat Packing Corp.
, 291 NLRB 657 (1988), in which, relative 
to issues under Section 8(a)(5) of the Act, the Board held that 
an inspection of financial records by procedures ﬁless compre-
hensive than an AICPA auditﬂ
 was warranted. Significantly, 
too, the Board noted the exorbitant
 cost that woul
d have applied 
had a local union been required to pay for a full audit, the high-
est of three recognized modes of financial reporting by profes-

sional accountants.  
The only untreated portion of the consolidated complaint™s 
operative paragraph 9 is its s
ubparagraph (c), in which Respon-
dent™s claimed failure to reduce Weissbach™s ﬁinitiation fees 

(and dues)ﬂ is alleged to be a violation. This allegation provides 
the basis to treat the escrowing of Weissbach™s $350 initiation 
fee, an amount long since paid in and initially claimed by Re-
spondent to be unapportionable. Th
e fact that this amount re-
mains in escrow long after Berggren™s 1989 report established 
the 88 +/11 + allocation breakdown is not explained. I conclude 
that Respondent™s failure to refund the proportionable amount 
of Weissbach™s initiation fee is a sufficient flaw to require a 
finding of unfair labor practices in that limited regard. 
As to Respondent™s affirma
tive defense contending that 
Weissbach has not exhausted inte
rnal remedies of the AFTRA 
policy, I see no basis to apply 
a deferral principle in such re-
gard. As a private individual Weissbach is not positioned com-
parably with parties to a collec
tive-bargaining relationship, the 
instance in which deferral from 
a statutory procedure usually 
arises. On this basis I reject 
Respondent™s amended affirmative 
defense. REMEDY Having found that Respondent ha
s engaged in, and is engag-
ing in, unfair labor practices with
in the meaning of the Act, I 
shall recommend that it cease and desist therefrom and that it 

take certain action designed to effectuate the policies of the 
Act. 
In remedy of the violation of 
Section 8(b)(1)(a) of the Act, I 
shall recommend that Respondent refund, with interest, the proportionate amount of Weissbach™s initiation fee that has 
been withheld from him as an escrowed amount. Such reim-

bursement shall be in accordance with an interest computation 
done in the manner prescribed by 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
The General Counsel has requested a remedy running to per-
sons other than Weissbach. I see no basis to broaden the scope 

of this proceeding beyond We
issbach™s own individual dues 
protest. Accordingly, I deny th
e General Counsel™s request to 
include other ﬁsimilarly 
situatedﬂ individuals. 
CONCLUSIONS OF LAW 
1. KGW Radio is an employer 
within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. Respondent is a labor organi
zation within the meaning of 
Section 2(5) of the Act. 
3. Respondent has violated Section 8(b)(1)(A) of the Act by 
unlawfully withholding the entire initiation fee paid by Weiss-
bach, including that portion paid by him which is not charge-
able as an expenditure for collective-bargaining purposes. 
4. Respondent has not violated the Act in any other regard. 
[Recommended Order omitted from publication.] 
  